Citation Nr: 1605906	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  15-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1982 to October 1985, April 1988 to September 1988, and from November 1994 to December 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied entitlement to TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2015, the Veteran filed a claim of service connection for nerve pain, trigeminal neuralgia, chronic sinuses, and pancreatis, and the claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue of entitlement to a TDIU rating.

In an August 2011 application for TDIU, the Veteran noted she last worked full-time and became too disabled to work in January 2010.  She also noted she was working on earning a Ph.D. degree.  However, in a May 2013 application for disability benefits from the Social Security Administration, she reported she worked as a contractor form May 2010 to April 2011 and as a substitute teacher from June 2012 to May 2013.  And a March 2015 VA treatment note indicates she reported she was completing the requirements for a Ph.D. that week.  Accordingly, there is conflicting evidence regarding the Veteran's employment history and educational level.  On remand, she should be asked to complete a new VA Form 21-8940 to update her employment and educational history.  

The Veteran underwent a VA general examination in June 2012.  The examiner opined her service-connected sleep apnea, cervical spine diskectomy, irritable bowel syndrome, gastroesophageal reflux disease (GERD), chronic headaches, and bilateral carpal tunnel syndrome "have no impact" on physical and sedentary employment.  She reasoned there was no functional impact noted.  The Board finds the opinion is inadequate because it is inconsistent with the examiner's own findings, including that the apnea caused consistent daytime sleepiness.  In her July 2012 notice of disagreement and April 2015 statement, the Veteran asserted her service-connected disabilities had increased in severity.  Given the inadequacy of the June 2012 examiner's opinion and length of the intervening period since the last VA examination to examine the majority of her service-connected disabilities, a remand is necessary for updated examination(s) and an adequate opinion.

In the April 2015 statement, the Veteran noted reported she received recent private medical treatment.  Such records pertaining to treatment for her service-connected disabilities as well as the outstanding VA treatment records should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran a blank VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability) and request her to complete and return it, updating her employment and educational history.  She should specifically be asked to note her time lost from illness and gross earnings per month.  She should also clarify whether she had earned a Ph.D. degree, and, if so, in what subject and how many credit hours she completed each term to earn the degree.  

2. Ask the Veteran to identify all medical providers (VA and private) who treated her service-connected disabilities and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  Document all such development efforts in the record.

3. Obtain all of the Veteran's VA treatment records relating to treatment for her service-connected disabilities from March 2015 to the present that have not been associated with the record, including records from the Tampa, Florida VA Medical Center (VAMC).  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

4. Then arrange for examination(s) of the Veteran to determine the current severity of her service-connected disabilities (sleep apnea, PTSD and acute depression, hemorrhoids, carpal tunnel syndrome, residuals of a surgical spine diskectomy, residuals of a lumbar spine diskectomy, tinnitus, irritable bowel syndrome, GERD, chronic headaches, carpal tunnel syndrome and chronic hand strain of the left upper extremity, bilateral hip arthritis, bilateral knee strain, allergic rhinitis, residuals of a gallbladder removal and a lesion of the left side of the brain).

The examiner(s) should identify all symptoms and impairment associated with the Veteran's service-connected disabilities, noting their frequency, severity, and functional impact.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  

The examiner(s) must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

5.	Then, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record, the counselor should offer an opinion regarding the effect of the Veteran's service-connected disabilities on her employability, considering her level of education and occupational experience, but not the effects of age and any nonservice-connected disabilities.  The record indicates she has worked on and/or completed her Ph.D. and that she has been employed as a teacher.

The consulting vocational specialist should opine whether the Veteran's service-connected disabilities (including sleep apnea, PTSD and acute depression, hemorrhoids, carpal tunnel syndrome, residuals of a surgical spine diskectomy, residuals of a lumbar spine diskectomy, tinnitus, irritable bowel syndrome, GERD, chronic headaches, carpal tunnel syndrome and chronic hand strain of the left upper extremity, bilateral hip arthritis, bilateral knee strain, allergic rhinitis, residuals of a gallbladder removal and a lesion of the left side of the brain) preclude her from participating in any substantially gainful employment consistent with her education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.  Further, the consultant should provide an opinion as to whether rehabilitation services would be available to the Veteran with regard to any vocation for which she has the necessary educational skills and background to pursue. 

The VA vocational counselor should provide rationale for the opinion offered.

6.	After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to a TDIU rating.  If the benefit sought is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




